

116 SRES 704 ATS: Honoring the accomplishments of General Thomas P. Stafford and recognizing his contribution to the United States Space Program.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 704IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Inhofe (for himself and Mr. Lankford) submitted the following resolution; which was considered and agreed to RESOLUTIONHonoring the accomplishments of General Thomas P. Stafford and recognizing his contribution to the United States Space Program.Whereas General Thomas Patten Stafford was born in Weatherford, Oklahoma, on September 17, 1930, to Thomas and Mary Ellen Stafford;Whereas General Stafford graduated with honors from the United States Naval Academy in 1952, after which he joined the newly formed United States Air Force;Whereas General Stafford entered the United States Air Force Experimental Test Pilot School at Edwards Air Force Base in 1958 and graduated in 1959, receiving the A.B. Honts Award as the outstanding graduate, and thereafter becoming an instructor and writing flight performance and aerodynamics textbooks for the school;Whereas, in 1962, General Stafford was chosen among the second group of astronauts by the National Aeronautics and Space Administration (NASA) to serve in projects Gemini and Apollo;Whereas General Stafford developed techniques for and piloted Gemini VI in 1965, completing the first rendezvous in space, and commanded Gemini IX in 1966, demonstrating 3 different types of rendezvous, including the rendezvous that would be used in future Apollo lunar missions;Whereas, in 1969, General Stafford commanded Apollo 10, piloted the first lunar module to descend within 9 miles of the Moon, designated the first lunar landing site, performed reconnaissance of future Apollo landing sites, and completed each of the essential steps in the final preparation for the upcoming Moon landing, including the first rendezvous around the Moon;Whereas General Stafford and his crew won the National Academy of Television Arts and Sciences Special Trustees Emmy Award for initiating development of and taking the first colored images from space;Whereas General Stafford set the record for the fastest speed traveled by a human during the return of the Apollo 10 mission, a record standing today and documented in the Guinness World Book of Records, at 24,791 miles per hour or Mach 36;Whereas General Stafford’s final space mission took place in 1975 as commander of the Apollo-Soyuz Test Project, during which General Stafford and Cosmonaut Alexei Leonov shook hands upon docking, completing the first international space flight and helping set into motion the end of the Cold War;Whereas General Stafford received the Nobel Peace Prize nomination for his role in this mission;Whereas General Stafford left NASA in 1975 to serve as commander of the Air Force Test Flight Center at Edwards Air Force Base;Whereas General Stafford, as Air Force Deputy Chief of Staff for Research, Development, and Acquisition, established requirements for and initiated development of the first stealth aircraft, the F-117A, which was the only stealth attack aircraft in the world for 25 years, and initiated the Air Force roadmap for the Advance Superiority Fighter still in use today;Whereas, just prior to his retirement in 1979, General Stafford wrote the specifications for and initiated the development of the Advance Technology Bomber, now known as the B-2 Stealth Bomber, the only stealth bomber force in the world today, and initiated the development of the AGM-129 Stealth Cruise Missile;Whereas, from 1991 to 1993, General Stafford led NASA's efforts to repair and service the Hubble Telescope and was presented with the NASA Public Service Award;Whereas, in 2011, General Stafford was awarded the Wright Brothers Memorial Trophy for pioneering achievements that have led the way to the Moon, to greater international cooperation in space, and to a safer United States;Whereas General Stafford completed over 507 hours in space flight time and flew more than 127 types of aircraft and helicopters during his career, along with 4 kinds of spacecraft and 3 types of boosters; Whereas General Stafford has advised several presidents on space policy and is currently the Chairman of the NASA Advisory Task Force on the International Space Station;Whereas September 17, 2020, marks General Stafford's 90th birthday; andWhereas General Stafford has given a lifetime of service to the Nation as a member of the Armed Forces, at NASA, and in other positions within the Executive branch: Now, therefore, be itThat the Senate—(1)recognizes General Stafford’s immense contribution to the Space Race and the United States’ advancement in space policy and exploration;(2)commends General Stafford for his extraordinary dedication and service to the United States throughout his distinguished career; and(3) directs the Secretary of the Senate to transmit an enrolled copy of this resolution to General Stafford.